DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 17/509,564 on October 25, 2021. Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
  	Typographical error in paragraph [0054], line 9: “all-in-on” should read “all-in-one”.
	In paragraphs [0125], [0126], [0134], [0136] and [0138], reference numeral 2210 should read 810, 2220 should read 820 and 2230 should read 830 in accordance with the reference numerals used in FIG. 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mo et al. (US 20160334934 A1), hereinafter Mo.

Regarding Claim 1, Mo teaches:
An apparatus for driving a panel (FIG. 5) comprising:
a data driving circuit (FIG. 5: 102) to supply a data signal (FIG. 6: D) to a data line (one of S1 – SN ) (See FIG. 5 and paragraph [0070]) during a scan time section (See FIG. 6: the display stage and touch sensing stage together comprise a scan time section), where the data line and a display electrode of a pixel are connected with each other (FIG. 2: data line S is connected to pixel electrode 35 of a pixel (one of the pixels 104 in FIG. 5) via TFT), to form a data voltage corresponding to a grayscale value of the pixel (See paragraph [0005], lines 8-15: the data voltage between the pixel electrode 35 and the common electrode corresponds to a grayscale value by adjusting the strength of the light passing through the pixel) between the display electrode and a common electrode (FIG. 5: 105) (See paragraph [0005], lines 1-8; See FIG. 6: a data voltage is formed between the pixel electrode and common electrode 105 according to the voltage of the data signal D and VCOM) and to control a voltage of the data signal such that a voltage between the display electrode and the common electrode is maintained as the data voltage throughout a predetermined time section (touch sensing stage) within the scan time section (See FIG. 6: a voltage of the data signal D is controlled such that a voltage between the pixel electrode and common electrode 105 is maintained as the data voltage by applying third pulse signal 203 and first pulse signal 201; See paragraph [0070]); and
a sensor driving circuit (FIG. 5: 103) to supply a sensor driving signal (FIG. 6: VCOM) to the common electrode and to modulate, for a touch sensing, a waveform of the sensor driving signal to be an alternating current (AC) waveform (first pulse signal 201) in the predetermined time section (touch sensing stage) within the scan time section (See FIG. 6 and paragraph [0067]).

Regarding Claim 2, Mo teaches:
The apparatus of claim 1, wherein the data driving circuit modulates the data signal to have a waveform identical to the AC waveform in the predetermined time section (See paragraph [0070]).

Regarding Claim 3, Mo teaches:
The apparatus of claim 1, wherein the sensor driving signal and the data signal are modulated with an identical phase in the predetermined time section (See paragraph [0070]) (See FIG. 6: the sensor driving signal and the data signal are modulated as third pulse signal 203 and first pulse signal 201, respectively, with an identical phase in the touch sensing stage).

Regarding Claim 5, Mo teaches:
The apparatus of claim 1, wherein a direction of a liquid crystal, disposed between the display electrode and the common electrode, is controlled in the predetermined time section (See paragraph [0005], lines 8-15 and paragraph [0070]: by controlling the voltage between the pixel electrode and common electrode 105 during the touch sensing stage, a direction of a liquid crystal, disposed between the display electrode and the common electrode is controlled).

Regarding Claim 6, Mo teaches:
An apparatus for driving a panel (FIG. 5), comprising:
a data driving circuit (FIG. 5: 102) to supply a data signal (FIG. 6: D) to a data line (one of S1 – SN ) (See FIG. 5 and paragraph [0070]), to change a voltage of the data signal into a first voltage corresponding to a grayscale value of a pixel (one of the pixels 104 in FIG. 5) (See paragraph [0005], lines 8-15: the data voltage between the pixel electrode 35 and the common electrode corresponds to a grayscale value by adjusting the strength of the light passing through the pixel) in a first time section (display stage) (See paragraph [0080] and FIG. 6: during the display stage, a voltage of the data signal D is changed into a first voltage) within a scan time section (See FIG. 6: the display stage and touch sensing stage together comprise a scan time section) where the data line and a display electrode of the pixel are connected with each other (FIG. 2: data line S is connected to pixel electrode 35 of a pixel (one of the pixels 104 in FIG. 5) via TFT), and to modulate a waveform of the data signal into an alternating current (AC) waveform (third pulse signal 203) during a second time section (touch sensing stage) subsequent to the first time section within the scan time section (See FIG. 6: during the touch sensing stage subsequent to the display stage, a waveform of the data signal D is modulated into an alternating current (AC) waveform (third pulse signal 203)); and
a sensor driving circuit (FIG. 5: 103) to supply a sensor driving signal (FIG. 6: VCOM) to a common electrode  (FIG. 5: 105), to control a voltage of the sensor driving signal to be a common voltage during the first time section (See paragraph [0080] and FIG. 6: during the display stage, a voltage of VCOM is controlled to be a common voltage), and to modulate a waveform of the sensor driving signal to be an AC waveform (first pulse signal 201) during the second time section, wherein a touch is sensed according to the sensor driving signal in the second time section (See FIG. 6 and paragraph [0067]) and a voltage between the display electrode and the common electrode is maintained to be constant (See FIG. 6: a voltage between the pixel electrode and common electrode 105 is maintained to be constant by applying third pulse signal 203 and first pulse signal 201; See paragraph [0070]).

Regarding Claim 7, Mo teaches:
The apparatus of claim 6, wherein the sensor driving signal and the data signal are modulated with an identical phase in the second time section (See paragraph [0070]) (See FIG. 6: the sensor driving signal and the data signal are modulated as third pulse signal 203 and first pulse signal 201, respectively, with an identical phase in the touch sensing stage).

Regarding Claim 9, Mo teaches:
The apparatus of claim 6, wherein a direction of a liquid crystal, disposed between the display electrode and the common electrode, is controlled in the first time section and the second time section (See paragraph [0005], lines 8-15 and paragraph [0070]: by controlling the voltage between the pixel electrode and common electrode 105 during the display stage and the touch sensing stage, a direction of a liquid crystal, disposed between the display electrode and the common electrode is controlled).

Regarding Claim 10, Mo teaches:
The apparatus of claim 6, wherein the touch is sensed in a self-capacitive touch method (See paragraph [0061]).

Regarding Claim 11, Mo teaches:
An apparatus for driving a panel (FIG. 5), comprising:
a sensor driving circuit(FIG. 5: 103) to supply a sensor driving signal (FIG. 6: VCOM) to a common electrode (FIG. 5: 105) and to modulate a waveform of the sensor driving signal to be an alternating current (AC) waveform (first pulse signal 201) during a predetermined time section (touch sensing stage) (See FIG. 6 and paragraph [0067]) within a scan time section (See FIG. 6: the display stage and touch sensing stage together comprise a scan time section) where a data line (See FIG. 5: one of S1 – SN) and a display electrode of a pixel are connected with each other (FIG. 2: data line S is connected to pixel electrode 35 of a pixel (one of the pixels 104 in FIG. 5) via TFT); and
a data driving circuit (FIG. 5: 102) to control a voltage of a data signal (FIG. 6: D) supplied to the data line in the scan time section to form a data voltage corresponding to a grayscale value of the pixel (See paragraph [0005], lines 8-15: the data voltage between the pixel electrode 35 and the common electrode corresponds to a grayscale value by adjusting the strength of the light passing through the pixel) between the display electrode and the common electrode (FIG. 5: 105) (See paragraph [0005], lines 1-8; See FIG. 6: a data voltage is formed between the pixel electrode and common electrode 105 according to the voltage of the data signal D and VCOM) and to control a voltage of the data signal such that the data voltage between the display electrode and the common electrode is maintained throughout the predetermined time section (See FIG. 6: a voltage of the data signal D is controlled such that a voltage between the pixel electrode and common electrode 105 is maintained as the data voltage by applying third pulse signal 203 and first pulse signal 201 through the touch sensing stage; See paragraph [0070]).

Regarding Claim 12, Mo teaches:
The apparatus of claim 11, wherein the AC waveform is a square wave (See FIG. 6: first pulse signal 201 is a square wave).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Yousefpor et al. (US 20110074705 A1), hereinafter Yousefpor.

Regarding Claim 4, Mo teaches:
The apparatus of claim 1, wherein the sensor driving circuit senses the common electrode (See paragraph [0061] and [0067]).
Mo does not explicitly teach:
the sensor driving circuit senses the common electrode in a differential scheme.
However, in the same field of endeavor, touch screens (Yousefpor, paragraph [0002]), Yousefpor teaches:
	A sensor driving circuit (See paragraph [0043], last twelve lines: the circuit providing sensing and driving signals to 311 and 309 corresponds to a sensor driving circuit) senses a touch electrode (sense line 311) in a differential scheme (See paragraph [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus (as taught by Mo) so the sensor driving circuit senses the common electrode in a differential scheme (applying the differential scheme, as taught by Yousefpor, to the common electrode taught by Mo). In particular, since Mo already teaches using the common electrode to perform touch sense, one of ordinary skill in the art would have recognized that the differential sensing scheme of Yousefpor is applicable. Doing so would reduce the effects of non-touch sensing circuitry, such as the gate driver/gate line system of the display circuitry, on drive/sense signal combinations (See Yousefpor, paragraph [0068]).

Regarding Claim 8, please refer to the above rejection of claim 4. The limitations are substantially the same, as are the grounds of rejection.

Regarding Claim 15, please refer to the above rejection of claim 4. The limitations are substantially the same, as are the grounds of rejection.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mo in view of Reynolds et al. (US 20160195977 A1), hereinafter Reynolds.

Regarding Claim 13, Mo teaches:
The apparatus of claim 11, further comprising a power circuit to supply a ground voltage to the data driving circuit (See FIG. 9: a ground voltage is supplied to the data driving circuit, as illustrated by the structure of 1023).
Mo does not explicitly teach:
a power circuit to modulate the ground voltage in accordance with the sensor driving signal.
However, in the same field of endeavor, display devices with touch sensing (Reynolds, Abstract), Reynolds teaches:
A power circuit (202, 226, 230 and the associated connections) configured to supply a ground voltage (216) to a data-driving circuit (250) (See paragraph [0048], lines 1-8) and change the ground voltage in accordance with the sensor-driving signal (See paragraph [0049], lines 20-23: modulated reference signal 218 is the sensor-driving signal; See paragraph [0048], lines 1-4: the rail 211B of the ground voltage 216 is modulated in accordance with the reference signal 218).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus (as taught by Mo) so the power circuit to modulate the ground voltage in accordance with the sensor driving signal (as taught by Reynolds). Doing so would reduce interference by allowing all components that are coupled to the ground signal to be modulated according to the same signal (See Reynolds, paragraph [0050]).

Regarding Claim 14, Mo in view of Reynolds teaches all of the elements of the claimed invention, as stated above. Furthermore, Mo in view of Reynolds teaches:
The apparatus of claim 13, wherein the sensor driving signal (See paragraph [0049], lines 20-23: modulated reference signal 218 is the sensor-driving signal) and the ground voltage are modulated (See paragraph [0048], lines 1-4: the rail 211B of the ground voltage 216 is modulated in accordance with the reference signal 218) with an identical phase (See paragraph [0049], last six lines; The reference signal 218 serves as the sensor-driving signal and the second ground voltage is modulated in accordance with the reference signal 218, therefore they are changed with an identical phase).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692